                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     CELLSPIN SOFT, INC.,                              Case No. 4:17-cv-05939-YGR (KAW)
                                   8                     Plaintiff,                        ORDER GRANTING DEFENDANT'S
                                                                                           RENEWED EX PARTE APPLICATION
                                   9              v.                                       FOR A DEBTOR'S EXAMINATION
                                  10     GOPRO, INC.,                                      Re: Dkt. Nos. 106, 107
                                  11                     Defendant.

                                  12
Northern District of California
 United States District Court




                                  13                                        I.    BACKGROUND
                                  14           On November 21, 2018, in the related case, Cellspin Soft, Inc. v. Fossil Group, Inc. and

                                  15   Misfit Inc., Case No. 17-cv-05933-YGR, the undersigned granted Fossil and Misfit’s ex parte

                                  16   application for a debtor’s examination, and set the judgment-debtor examination of Plaintiff

                                  17   Cellspin Soft, Inc. for February 21, 2019. For the sake of judicial efficiency, Defendant GoPro,

                                  18   Inc. and Plaintiff stipulated to GoPro’s participation in the February 21, 2019 examination. (Dkt.

                                  19   No. 97.) On February 21, 2019, the parties appeared, but Defendants did not hire a court reporter,

                                  20   so the examination did not go forward.

                                  21           On March 8, 2019, GoPro filed a renewed ex parte application. (Dkt. Nos. 101 & 102.) On

                                  22   March 15, 2019, Plaintiff filed an opposition, in which it raised essentially the same unsuccessful

                                  23   arguments that it had raised previously. (Pl.’s Opp’n, Dkt. No. 103.) On March 22, 2019,

                                  24   Defendant filed its reply. (Def.’s Reply, Dkt. No. 105.)

                                  25           On April 4, 2019, Defendants filed a second renewed ex parte application to notice the

                                  26   examination for May 16, 2019. (Def.’s Mot., Dkt. No. 106 & 107.) On April 15, 2019, Plaintiff

                                  27   filed a response that is virtually identical to the March 15 opposition. (Dkt. No. 108.) Defendant

                                  28   did not file a reply.
                                   1                                          II.    DISCUSSION

                                   2          In its opposition, Cellspin again raises the arguments that the request is unduly

                                   3   burdensome, duplicative, harassing, and premature because the case is on appeal. (Pl.’s Opp’n at

                                   4   10-14.) The Court disagrees for the reasons set forth in the November 21, 2018 order, and

                                   5   incorporates that order herein. Order, Cellspin Soft, Inc. v. Fossil Group, Inc. and Misfit Inc., Case

                                   6   No. 17-cv-05933-YGR (N.D. Cal., Nov. 21, 2018), ECF No. 119 at 2-3.

                                   7          Additionally, Plaintiff argues that it already appeared at the February 21, 2019

                                   8   examination, so it should not have to appear again. (Pl.’s Opp’n at 16.) Plaintiff argues that its

                                   9   designee took an entire day off from work to be examined, but Defendants’ failure to procure a

                                  10   court reporter prevented the examination from going forward. Id. Plaintiff argues that the

                                  11   examination could have been recorded using a smartphone, which would have been less

                                  12   burdensome than rescheduling the examination and requiring its corporate designee to appear
Northern District of California
 United States District Court




                                  13   again at a later date. Id. at 17. This argument is unavailing. While Defendants should have

                                  14   arranged for a court reporter to memorialize the original examination, Plaintiff brought a number

                                  15   of unmeritorious lawsuits against multiple defendants, who have since obtained judgments against

                                  16   it. Now, four defendant corporations in three related cases are coordinating to hold a single

                                  17   judgment-debtor examination instead of having Plaintiff undergo examination four times. Thus,

                                  18   while Defendants should have been prepared to go forward on February 21, Plaintiff’s designee

                                  19   will only have to appear twice rather than four times, which is to his benefit.

                                  20          That the parties could have used a smartphone to record the proceedings, while perhaps

                                  21   novel, is not persuasive, because a court reporter can certify that the transcript is true and correct.

                                  22          Moreover, since the judgment-debtor examination was not held, California Code of Civil

                                  23   Procedure § 708.110(c) is inapplicable, and the Court may re-order the examination to occur at

                                  24   any time. See Cal. Civ. Proc. Code § 708.110(b).

                                  25          Accordingly, Defendant’s renewed ex parte application is GRANTED.

                                  26                                          III.    CONCLUSION
                                  27          In light of the foregoing, Defendant’s renewed ex parte application for an order requiring

                                  28   Cellspin Soft Inc. to appear for a judgment-debtor examination is GRANTED, and the
                                                                                          2
                                   1   examination is set for May 16, 2019 at 1:30 p.m. The parties are advised that they are responsible

                                   2   for hiring a court reporter for the proceeding, and that the district court will not assist them in

                                   3   procuring same.

                                   4          IT IS SO ORDERED.

                                   5   Dated: April 25, 2019
                                                                                              __________________________________
                                   6                                                          KANDIS A. WESTMORE
                                   7                                                          United States Magistrate Judge

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                          3
